     Case: 1:20-cv-01312 Document #: 15 Filed: 03/13/20 Page 1 of 3 PageID #:99




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARVIN OWENS,                                  )
                                               )
               Plaintiff,                      )    Case no. 1:20-cv-01312
                                               )
    v.                                         )    Honorable: Sara L. Ellis
                                               )
NEWREZ, LLC, d/b/a Shellpoint Mortgage         )
Servicing, as servicing agent for Federal      )
Home Loan Mortgage Corporation, and            )
ANSELMO LINDBERG & ASSOCIATES                  )
LLC,                                           )
                Defendants.


     ANSELMO LINDBERG & ASSOCIATES, LLC, UNOPPOSED MOTION FOR
     AN EXTENSION OF TIME TO ANSWER, MOVE, OR OTHERWISE PLEAD
               IN RESPONSE TO PLAINTIFF'S COMPLAINT

         Pursuant to Fed. R. Civ. P. 6(b)(1)(A), defendant Anselmo Lindberg & Associates

LLC respectfully requests the court grant it a 28 day extension of time, until April 16, 2020, to

answer, move, or otherwise plead in response to the complaint filed by plaintiff Marvin

Owens (Doc. No. 1). In support of its motion, Anselmo states as follows:

         1.    Anselmo was served with a copy of Mr. Owens' summons and complaint on

February 28, 2020.

         2.    Anselmo's deadline to answer, move or otherwise plead in response to Mr.

Owens' complaint is March 19, 2020.

         3.    Anselmo seeks an additional 28 days, until April 16, 2020, to answer, move, or

otherwise plead in response to Mr. Owens' complaint.

         4.    The requested extension will allow Anselmo, time to evaluate the issues involved

and determine how to respond to the complaint.
    Case: 1:20-cv-01312 Document #: 15 Filed: 03/13/20 Page 2 of 3 PageID #:100




       5.      Anselmo brings this motion in the interest of justice and not for the purpose of

undue delay. No party will be prejudiced by the requested extension given the early stage of

these proceedings.

       6.      This is Anselmo's first request for an extension of time.

       7.      Undersigned counsel spoke to Mr. Owens' counsel as well as defendant NewRez

LLC d/b/a Shellpoint Mortgage Servicing. No party objects to the requested extension.

       For the foregoing reasons, defendant Anselmo Lindberg & Associates LLC respectfully

requests the court grant it until April 16, 2020, to answer, move, or otherwise plead in response

to Mr. Owens' complaint.

DATED: March 13, 2020                                Respectfully submitted,


                                                     By: /s/ Chris S. Iaria
                                                     Chris S. Iaria (ARDC #6301746)
                                                     Robert Deisinger (ARDC #6286021)
                                                     Anselmo Lindberg & Associates LLC
                                                     1771 W. Diehl Rd, Ste. 120
                                                     Naperville IL 60563
                                                     (630) 453-6960 Telephone
                                                     (630) 428-4620 Facsimile
                                                     chris@dallegal.com
                                                     rdeisinger@dallegal.com

                                                     Attorneys for Defendant Anselmo Lindberg
                                                     & Associates LLC




                                                 2
    Case: 1:20-cv-01312 Document #: 15 Filed: 03/13/20 Page 3 of 3 PageID #:101




                                  CERTIFICATE OF SERVICE

       A copy of the foregoing was filed electronically on March 13, 2020. Notice of this filing

will be sent to all parties by operation of the Court's electronic filing system.



                                                       By: /s/ Chris S. Iaria
                                                       Chris S. Iaria




                                                   3
